86 F.3d 1146
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.GERMAN ARANGO-TAMAYO, A/k/A German Arango, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 95-2239.
United States Court of Appeals, First Circuit.
May 3, 1996.

Mark L. Galvin on brief for petitioner.
Frank W. Hunger, Assistant Attorney General, Ellen Sue Shapiro, Senior Litigation Counsel, and John T. Lynch, Jr., Attorney, Office of Immigration Litigation, Civil Division, U.S. Department of Justice, on brief for respondent.
B.I.A.
AFFIRMED.
Before SELYA, BOUDIN and STAHL, Circuit Judges.
PER CURIAM.


1
The petitioner-appellant, German Arango-Tamayo, appeals from an order of the Board of Immigration Appeals (Board) denying his request for relief from deportation under Section 212(c) of the Immigration and Nationality Act, 8 U.S.C. § 1182(c).   After careful review of the parties' briefs and the record, we affirm, substantially for the reasons given in the Immigration Judge's opinion dated September 8, 1992, which was affirmed by the Board in its opinion dated October 17, 1995.   The petitioner has failed to demonstrate that the denial was arbitrary, capricious, or an abuse of discretion.  See Gouveia v. I.N.S., 980 F.2d 814, 818 (1st Cir.1992).   Furthermore, he may not assign as error the Board's failure to remand for additional evidence, as he did not seek such relief below.  See Ravindran v. I.N.S., 976 F.2d 754, 761 (1st Cir.1992).


2
Affirmed. Loc.  R. 27.1.